DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7, 11-13, 16-19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2007/0262002 A1) in view of Kuo et al (US 2015/0211998 A1).


Regarding Claim 1, Ito teaches an apparatus (1) for detecting matter, i.e., grains of rice, as illustrated in figure 1 and as mentioned at paragraph 4, comprising: bulk feeding means (2, 3, 4, 5), configured for feeding a plurality of objects into a detecting region (P) where the plurality of objects define an object plane (G) when moving through the detecting region (P);
at least one light source i.e., light sources/light emitters (7, 9, 10, 12, 13), as illustrated in figures 1 and 2, which each have LED elements, each light source (7, 9, 10, 12, 13) being selected from a group comprising broad band lamps, broad band LEDs, arrays of LEDs, and combinations thereof, noting that paragraph (8) mentions wavelengths of light in various ranges, each light source (7, 9, 10, 12, 13) having a focusing element, i.e. noting that light sources/light emitters (7, 9, 10, 12, 13) each have LED elements (13b) along with condenser lens (13c), which act to direct and collimate the light thereby emitted, as mentioned at paragraphs 29-31, and being configured to send light in a respective first direction for illuminating at least one object moving in the object plane (G) in the detecting region (P); and
a first light-analyzing apparatus (8, 16, 17), as mentioned at paragraphs 28-31, comprising a spectroscopy system or a hyperspectral camera system, noting that CCD camera (8) senses a wide variety of wavelengths of energy, arranged to sense light that has been emitted from said at least one light source (7, 9, 10, 12, 13) and transmitted through or refracted by the at least one object moving in the object plane (G) in the detecting region (P), noting that refraction is mentioned at paragraph 40, i.e., “…the light may be refracted…”,  and to identify an amount of light that has been received from said at least one light source (7, 9, 10, 12, 13),  
wherein said first light-analyzing apparatus (8) and said at least one light source (7, 9, 10, 12, 13) are arranged on opposite sides of the object plane (G) in the detecting region (P), as illustrated in figures 1 and 2,

wherein said first light-analyzing apparatus, i.e., CCD camera (8), as mentioned at paragraphs 28 and 31 and as illustrated in figures 1 and 2, for example, is arranged to only sense light having a direction within a field of view of said first light analyzing apparatus, i.e., via light sources/light emitters (7, 9, 10, 12, 13) which each have LED elements (13b) along with condenser lens (13c), which act to direct and collimate the light thereby emitted, as mentioned at paragraphs 29-31, and wherein said first light analyzing apparatus (8) is arranged with respect to the first direction so that light being sent along the first direction from said at least one light source (7, 9, 10, 12, 13) will not reach the field of view of said first light analyzing apparatus, wherein said respective first direction is different from the directions with in the field of view of said first light analyzing apparatus (8), noting that when the light hits the object, light is reflected and refracted in a variety of directions, including some directions which are coincident with the field of view of the camera (8) and some directions which are not coincident, so that the first light analyzing apparatus receives only the light having been transmitted through or reflected by the at least one object moving in the object plane, noting the mention of refraction at paragraph 40, refraction meaning the change in direction of the light as it passes from one medium to another, i.e., from the air to the object and through the air again.  See figure 2 as follows.


    PNG
    media_image1.png
    639
    610
    media_image1.png
    Greyscale

Regarding Claim 1, Ito does not expressly teach identify(ing) an amount of light that has been received from said at least one light source after transmission through the object and arranged to discriminate between ambient light and said light received from said at least one light source, and
means for switching off or blocking the at least one light source for a period of time such that the first light-analyzing apparatus measures only the ambient light during said period of time.
Regarding Claim 1, Ito does not expressly teach, but Kuo teaches identify(ing) an amount of light that has been received from said at least one light source (20), as illustrated in figure 1, after transmission through the object, i.e., an analyte, which is a species, molecule, compound or biological or non-biological specimen, as mentioned at paragraph 16, first sentence, as well as “sample under test” (SUT) (60), as illustrated in figure 1 and as mentioned at paragraph 20, and arranged to discriminate between ambient light, i.e., “fluorescence and luminescence background spectral energy attributable to the ambient environment of the spectroscopy measurement system”, as mentioned at second to last sentence of paragraph 38,  and said light received from said at least one light source (20), and
means for switching off or blocking the at least one light source (20), i.e., “multimode laser” as mentioned at paragraph 57, and which is described as being “operated in a pulsed mode of operation for purposes of modulating its wavelength”, as mentioned at paragraph 61, for a period of time such that the first light-analyzing apparatus measures only the ambient light during said period of time, as mentioned at paragraph 38, i.e., “the ambient light” as mentioned at second to last sentence, and as mentioned at paragraph 39, first sentence, i.e., “for purposes of discriminating between the above-different spectra, the spectroscopy measurement system 10 acquires multiple composite specific measurements and varies optical 
[0040] More specifically, in accordance with some implementations, the illumination source 20 varies the wavelength of the incident radiation so that the composite spectral measurements acquired by the spectrometer 80 are associated with different excitation wavelengths. As further disclosed herein, the different excitation wavelengths impart characteristics to the acquired measurements, which allows the Raman spectra to be discriminated from the fluorescence and/or luminescence spectra. 
[0041] More specifically, in accordance with example implementations, the different excitation wavelengths introduce corresponding wavelength/wavenumber shifts in the Raman spectra among the composite measurements that are acquired by the spectrometer 80. However, the wavelengths of any fluorescence and/or luminescence spectra do not shift. Therefore, in accordance with example implementations, the spectrometer 80 uses this characteristic to separate the spectra. More specifically, FIG. 6 depicts an example in which two source excitation wavelengths were used at different times to produce two composite measurements of spectra 220 and 240, as captured by the sensing array 84 of the spectrometer 80. 
Emphasis provided.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided identify(ing) an amount of light that has been received from said at least one light source after transmission through the object and arranged to discriminate between ambient light and said light received from said at least one light source, and
means for switching off or blocking the at least one light source for a period of time such that the first light-analyzing apparatus measures only the ambient light during said period of time, as taught by Kuo, in Ito’s apparatus for detecting matter, for the purpose of separating spectra including ambient wavelengths of light from light wavelengths due to fluorescence and luminescence spectra, thus enabling a quantitative analysis and determination of the composition of the target sample.  See, for example, paragraphs 1, 2, 16 and 17of Kuo. 

Regarding Claim 2, Ito teaches wherein the bulk feeding means is configured for feeding objects into the detecting region in a random fashion, noting that tank (2) feeds rice particles in random fashion onto vibratory feeder (4) which then feeds the rice to chute (3), which singulates the particles via grooves (3a), as illustrated in figures 3a and 3b.

Regarding Claim 4, Ito teaches wherein the at least one light source comprises one or more light emitting diodes (LEDs), i.e., light sources/light emitters (7, 9, 10, 12, 13) which each have LED elements (13b) along with condenser lens (13c), which act to direct and collimate the light thereby emitted, as mentioned at paragraphs 29-31.

Regarding Claim 5, Ito teaches wherein the at least one light source further comprises at least one lens, capable of focusing the light in the object plane, i.e., light sources/light emitters (7, 9, 10, 12, 13) which each have LED elements (13b) along with condenser lens (13c), which act to direct and collimate the light thereby emitted, as mentioned at paragraphs 29-31.
wherein a first light source (13) is arranged symmetrically with a second light source (12) about a central axis (11), as mentioned at paragraph 28, noting angles alpha 1 and alpha 2, third sentence.

Regarding Claim 11, Kuo teaches wherein the at least one light source is a pulsed light source arranged to send pulsated light into the detecting region, i.e., “multimode laser” as mentioned at paragraph 57, and which is described as being “operated in a pulsed mode of operation for purposes of modulating its wavelength”, as mentioned at paragraph 61.
Regarding Claim 12, Kuo teaches further comprising light control means arranged and configured to controllably send pulsated light into the detecting region, as mentioned at paragraph 61.
Regarding Claim 13, Ito teaches wherein the bulk feeding means comprises a vibration feeder (4), as illustrated in figure 1, or a conveyor belt, optionally in combination with a chute (3), whereby the objects are caused to fall through the detecting region (P, G) as illustrated at figure 1.
Regarding Claim 16, Ito teaches, wherein the apparatus as defined
by claim 1, (includes) and an expulsion device, i.e., selection means/blasting means (6a) which has a jet nozzle (6b), as illustrated in figure 1 and as mentioned at paragraphs 33 and 46, configured to controllably and selectively expel the object from the system based on properties of the light received by the first light-analyzing apparatus.
Regarding Claim 17, see rejection of Claim 1, above.

Regarding Claim 18, see rejection of Claim 1, above.

Regarding Claim 19, Ito teaches wherein the movement in step i) comprises free-falling, noting figure 1, which illustrates sloped chute (3), disposed at a 45 degree angle to the horizontal, which feeds rice particles from tank (2) and vibratory feeder (4), as mentioned at paragraph 27, for example.

Regarding Claim 22, Ito teaches wherein the object-specific parameter comprises one or more of the parameters on a list comprising: sugar content, acidity, ripeness, rot, mechanical damage, presence of foreign matter, presence of bone, noting that Ito teaches at abstract and paragraph 6, for example, detection of cracks in rice particles, which is construed as “mechanical damage”.

Regarding Claim 23, see rejection of Claim 17, above, noting Ito’s crack determination means (18) as illustrated in figure 1, for example as well as selection means (6a) and nozzle (6b), which are all connected and controlled by the results of camera (8).

Regarding Claim 24, see rejection of Claim 2, above, noting again Ito’s chute (3).
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2007/0262002 A1) in view of Kuo et al (US 2015/0211998 A1) and further in view of Vandenberg et al (US 3,709,598).

Regarding Claim 3, Ito teaches the system as described above.

Regarding Claim 3, Ito does not expressly teach wherein the at least one light source is arranged in a first focus of a truncated ellipsoid-shaped reflector and the reflector is arranged such that a truncated ellipsoid-shaped reflector second focus is coinciding with the object plane.

Regarding Claim 3, Hug does not expressly teach, but Vandenberg teaches wherein the at least one light source is arranged in a first focus of a truncated ellipsoid shaped reflector (72) and the reflector is arranged such that a truncated ellipsoid shaped reflector second focus is coinciding with the object plane, as illustrated in figures 8, 13 and 17 and as mentioned at col. 9, lines 51-63, for example.

Regarding Claim 3, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the at least one light source is arranged in a first focus of a truncated ellipsoid-shaped reflector and the reflector is arranged such that a truncated ellipsoid-shaped reflector second focus is coinciding with the object plane, i.e., the light source as a first focus of a truncated ellipsoid shaped reflector with a second focus being the object .

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2007/0262002 A1) in view of Kuo et al (US 2015/0211998 A1) and further in view of Hug (US 2014/0284255 A1).

Regarding Claims 8 and 9, Ito teaches the system as described above.

Regarding Claims 8 and 9, Ito teaches wherein a first light source (13) is arranged symmetrically with a second light source (12) about a central axis (11), as mentioned at paragraph 28, noting angles alpha 1 and alpha 2, third sentence.

Regarding Claim 8, Ito does not expressly teach wherein a second light-analyzing apparatus is arranged on an opposite side of the object plane with respected to the first light-analyzing apparatus and is configured to receive reflected light from the object resulting from light sent from the respective first and second light sources.

Regarding Claim 9, Ito does not expressly teach (Hug) Regarding Claim 9, Ito teaches further comprising at least a third light source (10) arranged on the same side of the object plane (11) as the first light-analyzing apparatus (13) and configured to irradiate the object with light that is reflected to the first light-analyzing apparatus.

Regarding Claim 8, Ito does not expressly teach, but Hug teaches wherein a second light-analyzing apparatus (32) is arranged on an opposite side of the object plane with respected to the first light-analyzing apparatus and is configured to receive reflected light from the object resulting from light sent from the respective first (26) and second (32) light sources, as illustrated in figures 2 and 3, as reproduced as follows.


    PNG
    media_image2.png
    978
    562
    media_image2.png
    Greyscale

wherein a second light-analyzing apparatus is arranged on an opposite side of the object plane with respected to the first light-analyzing apparatus and is configured to receive reflected light from the object resulting from light sent from the respective first and second light sources as taught by Hug, in Ito’s apparatus for detecting matter for the purpose of increasing the amount of light as well as enabling further variance in the wavelengths of light focused at the inspection target.

Regarding Claim 9, Ito does not expressly teach, but Hug teaches further comprising at least a third light source (24, 28, 30) arranged on the same side of the object plane (11) as the first light-analyzing apparatus (26, 32) and configured to irradiate the object with light that is reflected to the first light-analyzing apparatus, as illustrated in figures 2 and 3.

Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided at least a third light source arranged on the same side of the object plane as the first light-analyzing apparatus and configured to irradiate the object with light that is reflected to the first light-analyzing apparatus as taught by Hug, in Ito’s apparatus for detecting matter for the purpose of increasing the amount of light as well as enabling further variance in the wavelengths of light focused at the inspection target.

s 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2007/0262002 A1) in view of Kuo et al (US 2015/0211998 A1) and further in view of Burgstaller et al (US 2014/0056482 A1).

Regarding Claims 14, 15 and 20, Ito teaches the system as described above.

Regarding Claim 14, Ito does not expressly teach wherein the bulk feeding means comprises a translucent conveyor belt that extends into the detecting region and is arranged to at least partially support the object in the detecting region.

Regarding Claim 15, Ito does not expressly teach wherein the conveyor belt comprises a wire mesh conveyor belt, or two conveyor belts being separated by an intervening gap.

Regarding Claim 20, Ito does not expressly teach wherein the movement in step i) is effected by a conveyor belt.

Regarding Claim 14, Ito does not expressly teach, but Burgstaller teaches wherein the bulk feeding means comprises a translucent conveyor belt, i.e., conveyor device (2) with translucent elements, as mentioned at paragraph 63, that extends into the detecting region and is arranged to at least partially support the object in the detecting region, as illustrated in figures 1 and 2.
a translucent conveyor and belt, as taught by Burgstaller, in Ito’s light based detection system, for the purpose of supporting the objects to be analyzed while enabling light to not be bounced off of said supporting conveyor and thus contaminate the spectra of the objects analyzed.

Regarding Claim 15, Burgstaller teaches wherein the conveyor belt comprises a wire mesh conveyor belt or two conveyor belts being separated by an intervening gap, i.e., “conveyor belt elements or rollers, spaced apart from each other in order to make it possible for the light to pass through..." as mentioned at paragraph 63.
Note also that official notice is taken that wire mesh conveyor belts are well known in the prior art for use in conveying items that are analyzed by light based sensors.

Regarding Claim 20, see rejection of Claim 14, above.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2007/0262002 A1) in view of Kuo et al (US 2015/0211998 A1) and further in view of Low et al (US 6,056,127).

Regarding Claim 15, Ito teaches the system as described above.
wherein the conveyor belt comprises a wire mesh conveyor belt, or two conveyor belts being separated by an intervening gap.

Regarding Claim 15, Ito does not expressly teach, but Low teaches wherein the conveyor belt comprises a wire mesh conveyor belt, or two conveyor belts, i.e., feed conveyor (2) and delivery conveyor (8) separated by an intervening gap, as illustrated in annotated figure 1 as follows.


    PNG
    media_image3.png
    713
    619
    media_image3.png
    Greyscale

wherein the conveyor belt comprises two conveyor belts separated by an intervening gap, as taught by Low, in Ito’s light based detection system, for the purpose of providing more area for the rice particles to be spread out for later singulation and analysis.  

Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive.  
Applicant asserts that the combination of Ito and Kuo does not expressly teach, disclose or suggest the claimed invention as described in Independent Claim 1.  This is alleged to be because neither of these references teach identify(ing) an amount of light that has been received from said at least one light source after transmission through the object and arranged to discriminate between ambient light and said light received from said at least one light source, and
means for switching off or blocking the at least one light source for a period of time such that the first light-analyzing apparatus measures only the ambient light during said period of time.  See Applicant’s Remarks, received on 4/27/21, at p. 11, last five lines and p. 12, first three lines.  Applicant further asserts that Kuo’s use of spectra “is not at all compatible with the system of the Ito publication…without completely redesigning the apparatus of the Ito publication in a completely drastic and unreasonable manner” as mentioned at Remarks at p. 13, lines 

Nonetheless, Kuo teaches a mechanical shutter (44) as mentioned at paragraph 29, and as illustrated at figure 1. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “mechanical shutter or switchable glass”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts that Claim 1 differs from Ito and Kuo because it does not have “means for switching off the light source(s) for a period of time such that the spectroscopy system may measure only ambient light.  See Remarks at p. 10, last three lines.  Applicant also states that “[w]en the light source is switched off, no light is transmitted through the object”.  

Note that Ito teaches the Claim 1 limitations so that the first light analyzing apparatus receives only the light having been transmitted through or reflected by the at least one object moving in the object plane, noting the mention of refraction at paragraph 40, refraction meaning the change in direction of the light as it passes from one medium to another, i.e., from the air to the object and through the air again.  See figure 2.  If Applicant’s claimed device merely detects only ambient light, then what is the light transmitted through or reflected by the at least one moving object from?  Once ambient light or any other light is turned off, the remaining light that is detected in a closed environment is the residual light given off by the object which the light has been striking.  This residual light is called “fluorescence” and is the emission of light by a substance that has absorbed light, such as the rice grain particles sorted by Ito’s device, and a described in Kuo’s disclosure.  
In response to Applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant appears to assert that Ito and Kuo cannot be combined because doing so would destroy the reference of Ito. However, rather than destroying Ito’s device, Kuo’s teaching of a spectral camera that detects fluorescence is additive to Ito’s device by imparting the utility of a further fluorescence criteria of the rice grains that may be used in addition to other sensed properties taught by Ito, for the purpose of sorting rice grains with better accuracy.  Note also that rice grains can be construed as “a species, molecule, compound or biological specimen, as mentioned at paragraph 16, first sentence of Kuo.  Note also that “fluorescence and luminescence background spectral energy attributable to the ambient environment of the spectroscopy measurement system” as mentioned at paragraph 38 of Kuo, can be construed as “ambient light”, or light attributable to an ambient light source.  Ambient light can also be construed as either the available light in an environment, or can be construed as light containing all wavelengths of light.  Applicant admits at Remarks, p. 12, lines 10-14, i.e., the “techniques and systems are disclosed in the Kuo publication for purposes of varying optical conditions (using different excitation wavelengths, for example) in connection with multiple spectroscopy measurements of a sample and processing these measurements to distinguish between Ramen photons and photons emitted from other competing photon sources, such as luminescence spectra”.  

[0003] An analyte can also emit photons through various luminescence processes. In the fluorescence process (a relatively short-lived luminescence process, as compared to the phosphorescence process, which is luminescence from relatively long-lived states), the analyte emits photons as a result of absorbing incident photons by the molecules of the analyte. Similar to the Raman process, the wavelength of the re-emitted photons can be different from that of the incident photons. Stokes fluorescence is the re-emission of longer wavelength photons (lower frequency or energy). This energy difference is the Stokes shift. In the fluorescence process, an analyte can reemit photons with higher energy than the incident photon, and the energy difference is called an anti-Stokes shift (also called "up-conversion"). In the fluorescence and the other types of luminescence emission processes (e.g., bioluminescence and chemiluminescence processes), the absorption and the re-radiation (re-emission) of the photons together with the wavelength distribution of reemitted photons are unique characteristics of a particular molecular structure of the analyte.

Emphasis provided.  
Bioluminescence is directly relatable to Ito’s rice grains because rice grains can be thought of as biological specimens.  The mention of the term photons merely describes the light energy which is reflected, refracted or which luminesces from a biological specimen such as a rice grain.  
Thus, Ito and Kuo are entirely compatible and combinable as being in the same field of endeavor, i.e., obtaining properties of objects using light and solve the same 
[0038] Referring to FIG. 5, the sensing array 84 senses a composite spectrum 180, which is a combination of the Raman spectrum 120 (FIG. 3), the fluorescence spectrum 150 (FIG. 4) and reference spectrum produced by element(s) 90. In example implementations, the intensity distribution vs wavelength of the reference peaks may be measured and calibrated beforehand and may be separated from the other fluorescent peaks. The composite spectrum 180 may further include fluorescence and/or luminescence background spectral energy attributable to the ambient environment of the spectroscopy measurement system 10. In example implementations, these types may be characterized beforehand and separated from the fluorescent spectral component of the SUT 60 and may be thus separated and reconstructed. 
Emphasis provided.
What is being done beforehand is calibration of light intensity and wavelengths, especially concerning “spectral energy attributable to the ambient environment”.  Rather than mitigating against combination, these features may be added to and provide further utility for Ito’s device by enabling background or unwanted wavelengths and characteristics to be removed if desired.  Paragraph 40, as cited, provides the needed teaching for Ito of varying the wavelength of incident radiation.  Such radiation can include ambient light wavelengths or other wavelengths of light, as desired.  In fact, paragraph 38 can be construed to provide added teaching for use of ambient light information as desired since it is a matter of design choice as to which wavelengths of light to include or exclude depending upon the required properties desired to be elicited.  

Concerning the mention of Kuo paragraph 57, this paragraph recites as follows.

[0057] As a more specific example, the spectroscopy measurement system 10 may use a multimode laser for the illumination source 20, in accordance with example implementations.

Emphasis provided.
As can be seen, the light source 20 is described as multimode laser.  This description implies a laser that can emit multiple wavelengths of light.  In fact, such a laser may emit light from a single wavelength to infinite wavelengths of light, thus enabling the emitting of ambient light, having many multiple wavelengths of light, as well.  Applicant is correct in that this has nothing to do with Kuo’s device being able to capture ambient light because that is mentioned at paragraph 41 and illustrated in figure 1 as being captured by the spectrometer (80).  

Therefore, Claims 1-5, 7-9, 1-20 and 22-24 remain rejected as described above.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

August 8, 2021